EXHIBIT THIRD QUARTER 2009 Supplemental Operating and Financial Data Camden Dulles Station - Oak Hill, VA 366 Apartment Homes Currently in Lease-Up Camden Property Trust Three Greenway Plaza, Suite 1300 Houston, Texas 77046 Phone: 713-354-2500Fax: 713-354-2700 www.camdenliving.com In addition to historical information, this document contains forward-looking statements under the federal securities law.These statements are based on current expectations, estimates and projections about the industry and markets in which Camden operates, management'sbeliefs, and assumptions made by management.Forward-looking statements are not guarantees of future performance and involve certain risks and uncertainties which are difficult to predict. CAMDEN TABLE OF CONTENTS Page Press Release Text 3 Financial Highlights 6 Operating Results 7 Funds from Operations 8 Balance Sheets 9 Portfolio Statistics 10 Components of Property Net Operating Income 11 "Same Property" Third Quarter Comparisons 12 "Same Property" Sequential Quarter Comparisons 13 "Same Property" Year to Date Comparisons 14 Joint Venture Operations 15 Current Development Pipeline 16 Joint Venture Development Pipeline 17 Development Pipeline, Land & Land Held for Sale 18 Redevelopment Summary 19 Notes Receivable Summary 20 Acquisitions and Dispositions 21 Debt Analysis 22 Debt Maturity Analysis 23 Debt Covenant Analysis 24 Unconsolidated Real Estate Investments Debt Analysis 25 Unconsolidated Real Estate Investments Debt Maturity Analysis 26 Capitalized Expenditures & Maintenance Expense 27 Non-GAAP Financial Measures - Definitions & Reconciliations 28 Other Data 30 Community Table 31 CAMDEN PROPERTY TRUST ANNOUNCES THIRD QUARTER 2 Houston, TEXAS (October 29, 2009) – Camden Property Trust (NYSE: CPT) today announced operating results for the three and nine months ended September 30, Funds from Operations (“FFO”) FFO for the third quarter of 2009 totaled $0.70 per diluted share or $48.1 million, as compared to $0.89 per diluted share or $52.3 million for the same period in 2008.FFO for the three months ended September 30, 2008 included a $0.04 per diluted share impact from gains related to early retirement of debt, and a $0.02 per diluted share charge for insurance deductible costs related to hurricane damage. FFO for the nine months ended September 30, 2009 totaled $2.29 per diluted share or $146.3 million, as compared to $2.72 per diluted share or $159.5 million for the same period in 2008.FFO for the nine months ended September 30, 2009 included a $0.04 per diluted share impact from losses related to early retirement of debt.FFO for the nine months ended September 30, 2008 included an $0.08 per diluted share impact from gains related to early retirement of debt, and a $0.02 per diluted share charge for insurance deductible costs related to hurricane damage. Net Income Attributable to Common Shareholders (“EPS”) The
